Title: To George Washington from Major General Israel Putnam, 21 July 1777
From: Putnam, Israel
To: Washington, George



Dear Genl
Head Quarters Peeks Kills [N.Y.]July 21st 1777 nine oClock

Recd yours of this date, conceive the mænuveres of Genl How are calculated with his utmost Skill to perplex but hope & trust that the posts of observation, are Such, as will enable your Excellency, before he Can effect any capital purpose, to detect & Counteract it; Inclosed is a Copy of Genl Sillimans last letter received this day by Express, in

addition to the Intelligence that letter contains, I am informed by Six deserters two of whom deserted from a frigate at the mouth of Spiten devil Creek—the other from Kings bridge, & left there friday night 4 oClock they all agree in their acct that Genl Clinton has the Command of that post & arrived there not long Since with three Regts of regular Troops & they understood that more were Coming the Seamen said that they were Informed that 150 Sail had passed hellgate & were at Morrisania and that the whole fleet were to Join them there & had Troops on board, one of sd deserters was taken at fort washington & has inlisted in our army—three of them went from this State—& resigned themselves & took the Oath to this State What weight is to be Given to their information your Excellency will Judge—Genl Sullivan is Sick at Fishkill—his Division is arrived—& to morrow morning are to encamp on a hill between Crumpond & Croaten, about Six miles from this a Situation advantageous for defence & to guard the roads—Ld Stirling is arrived with his Division—takes Quarters at Peeks Kills—G. Parsons & Huntington’s Brigades march’d this morning agreable to the orders I acquainted you with in my last Twenty five horses belonging to the Train of artillery have died Since last night, by bad usage, as I am informed, a number more its expected will die—they have applied to me to detach a party to drive, tend & bury their horses, I have refused, immagining it would be attended with disagreable Consequences—our people not admitting the artillery men to be so much Superior to them as they Seem to assume—wish your Excellencys orders in the premises.
I Sent you a Copy of Col. Regneir’s letter from white plains last night containing Some important intelligence which I immagine you have Recd before this—as I understood you was at New Windsor I directed it there but the Express was to go on till he met your Excellency—Of every peice of intelligence respecting our Common Safety & the Enemy’s motions I receive, Shall immediatly transmit you. With the highest esteem & Affection am your Obedt humble Servant

Israel Putnam

